Citation Nr: 0835097	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-03 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the vertebrae of the lumbar spine.

2.  Entitlement to a separate initial compensable rating for 
radiculopathy of the left lower extremity effective prior to 
March 20, 2006, and a rating in excess of 20 percent 
thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1957 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that continued the prior 20 
percent evaluation for residuals of the veteran's vertebral 
fracture.

During the pendency of the veteran's appeal, the RO granted a 
separate evaluation of 20 percent for the veteran's 
radiculopathy of the left lower extremity, a condition that 
had previously been included with the evaluation for fracture 
of the vertebrae of the lumbar spine.  Compare Rating 
decision, September 2005 (granting noncompensable rating 
included with lumbar disability) with Rating decision, 
February 2007 (granting separate 20 percent evaluation).  As 
the evaluation of the veteran's radiculopathy has been 
established as a residual of the service-connected vertebral 
fracture, the Board takes jurisdiction of the issue of 
radiculopathy of the left lower extremity as it is inherent 
in, and necessary for, a complete evaluation of the proper 
rating of the veteran's lumbar spine disability.

In an April 2007 notice of disagreement, the veteran contends 
that an initial compensable rating is warranted for his 
service-connected right shoulder strain awarded in a January 
2007 rating decision.  A Statement of the Case was issued in 
September 2007.  The veteran has not submitted a timely 
substantive appeal via a VA Form 9 referencing the claim for 
an increased rating, and as such, an appeal has not been 
perfected regarding this issue.  However, his representative 
has addressed the claim in a VA Form 646 dated in April 2008 
and in an informal hearing presentation dated in September 
2008.  As such, the claim for an initial compensable rating 
for right shoulder strain is hereby referred back to the RO 
for appropriate disposition.

The veteran appeared before a Decision Review Officer in a 
local hearing in Philadelphia in January 2006 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.  At that time the 
veteran raised the issue of service connection for a knee 
disability as secondary to his service-connected lumbar spine 
disability.  He also appears to have raised the issue of an 
earlier effective date for the grant of service connection 
for residuals of fracture of the vertebrae of the lumbar 
spine.  See DRO hearing transcript, January 2006.  Therefore, 
these issues are also referred back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  This veteran's lumbar spine disability is manifested by 
chronic low back pain, tenderness over the affected area, and 
muscle spasm with abnormal gait.  There are objective 
clinical findings of degenerative disc disease of the lumbar 
spine and restriction of lumbar spine motion with forward 
flexion to no less than 40 degrees.

2.  Incapacitating episodes, as evidenced by physician 
prescribed bed rest, have not occurred. 

3.  The veteran does not have ankylosis of the entire 
thoracolumbar spine or of the spine in its entirety.

4.  Prior to March 20, 2006, objective medical testing 
confirmed chronic radiculopathy of the left lower extremity, 
but motor testing was normal, there was no evidence of muscle 
atrophy, and ankle reflexes were preserved.  As of March 20, 
2006, neurological examination reveals a moderate degree of 
lumbar radiculopathy involving the left leg, manifested by 
muscle weakness and depressed ankle reflex with no atrophy.  

5.  The veteran's disability of the lumbar spine, to include 
radiculopathy of the left lower extremity and other residuals 
of a vertebral fracture, is not so unusual as to render 
application of the regular schedular provisions impractical.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of fracture of vertebrae of the lumbar 
spine has not been met at any point during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic 
Codes 5235, 5243 (2007).

2.  The criteria for an initial compensable rating for 
radiculopathy of the left lower extremity prior to March 20, 
2006, or a rating in excess of 20 percent thereafter are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic 
Code 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The rating for radiculopathy discussed herein, is a separate 
rating granted by the RO in conjunction with the veteran's 
claim for an increased rating for residuals of his vertebral 
fracture.  It is not a separate claim for an increased rating 
submitted directly by the veteran, and as such is comparable 
to an appeal of the initial rating assigned in conjunction 
with the grant of service connection.  As such, adequate 
notice was not delivered prior to the initial assignment of 
the rating.  However, once service connection is granted, the 
claim is substantiated and prior notice defects are rendered 
non-prejudicial.  Goodwin v. Peake, 2008 WL 2081130, No. 05-
0876 (U.S. Vet. App. May 19, 2008).  Thus, VA's duty to 
notify with respect to the radiculopathy claims is fulfilled.

In regard to the claim for increased rating for fracture of 
the vertebrae of the lumbosacral spine, the agency of 
original jurisdiction (AOJ) provided notice to the veteran in 
correspondence dated in January 2005 and May 2008.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claim, to include that 
which VA would seek to provide, and that which the veteran 
was expected to provide.  The AOJ explained that the veteran 
must show that his disability had increased in severity.  The 
AOJ also described the types of evidence that VA would 
consider in making this determination, such as statements 
from VA or private physicians, records from the Social 
Security Administration, medical records from state or local 
governments, or statements by current or former employers.  
The veteran was further notified that lay statements 
regarding his symptoms were also pertinent.  

Additionally, the May 2008 notice letter informed the veteran 
of the process by which initial disability ratings and 
effective dates are established, to include the text of the 
rating criteria under which the veteran's vertebral fracture 
is evaluated.  This notice also informed the veteran that to 
substantiate his claim, he should provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the June 2008 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as a statement of the case or SSOC, is sufficient to 
cure a timing defect).  Thus, the veteran was not precluded 
from participating effectively in the processing of his claim 
and the late notice did not affect the essential fairness of 
the decision.  As such, VA's duty to notify has been 
fulfilled.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  The veteran has been medically evaluated in 
conjunction with these claims.  All identified and available 
treatment records have been secured.  The duty to assist has 
been fulfilled. 

Disability Evaluations

The veteran seeks a higher evaluation for his service-
connected fracture of the vertebrae of the lumbar spine, 
currently evaluated as 20 percent disabling.  As a 
preliminary matter, the Board notes that the veteran also 
experiences pain and other symptoms relating to the cervical 
spine.  However, the cervical spine disability has been 
directly linked to a motor vehicle accident occurring in 
November 1999 and there is no evidence, nor does the veteran 
contend, that his cervical spine disability is related to his 
service-connected vertebral fracture of the lumbosacral 
spine.  See Private treatment, July 2000.  As such, the 
cervical spine will not be addressed further in this decision 
nor will it be considered in evaluation of the lumbosacral 
spine disability.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection was established for fracture of the third 
sacral vertebra by rating decision in April 1959 and was 
initially evaluated as noncompensably disabling.  By rating 
decision in October 2003, the RO increased the evaluation and 
recharacterized the disability as fracture of vertebrae of 
the lumbar spine to 20 percent, effective as of March 2003.  
In December 2004, the veteran submitted a claim for an 
increased evaluation for his service-connected back 
condition.  

During the process of this appeal, the veteran's 
radiculopathy of the left lower extremity was found to be 
related to his service-connected fracture of the lumbar 
vertebrae.  When evaluating diseases and injuries of the 
spine, any associated objective neurological abnormalities 
are to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2007).  Thus, 
the veteran's vertebral fracture and radiculopathy of the 
left lower extremity, although determined to be causally 
related, have been separated for rating purposes and will be 
addressed separately herein.  

Vertebral fracture

Under the rating criteria applicable at the time that the 
veteran filed his claim for an increased rating, the 
residuals of the veteran's vertebral fracture are evaluated 
under DC 5235 using the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a (2007).  

Under this rating formula, used for DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, disability 
ratings are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The disabilities rated under this formula include vertebral 
fracture or dislocation (DC 5235), sacroiliac injury and 
weakness (DC 5236), lumbosacral or cervical strain (DC 5237), 
spinal stenosis (DC 5238), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (DC 5240), 
spinal fusion (DC 5241), degenerative arthritis of the spine 
(DC 5242) (further referencing DC 5003), and intervertebral 
disc syndrome (DC 5243).  Id. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or  abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  Id. at 
Note 2.

Also, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
spine in its entirety is fixed in flexion or extension, and 
the ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id. at Note 5.

Additionally, the code for intervertebral disc syndrome 
(IVDS) permits evaluation under either the General Rating 
Formula described above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 
(2007).
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a. 
For the purposes of rating under this formula, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Furthermore, if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be rated on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. 

Additionally, as the veteran has been diagnosed with 
degenerative joint disease, the Board notes that the 
diagnostic code for degenerative arthritis provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, however,  the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic  codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R.  § 4.71a, Diagnostic Code 5003. 

In the present case, the appellant contends that his lumbar 
spine disability is more severely disabling than the current 
20 percent evaluation reflects and as such warrants an 
increased rating.  The applicable rating formula provides for 
a 30 percent rating, but as it pertains only to symptoms of 
the cervical spine it is not applicable in this case.  
38 C.F.R. § 4.71a, DC 5235 (2007).

In regard to the range of motion of the thoracolumbar spine, 
the February and June 2005 VA examinations found forward 
flexion to 60 degrees and extension to 20 degrees.  The March 
2006 VA examination found forward flexion to 40 degrees and 
extension to 10 degrees.  The private medical evidence shows 
flexion of 60 degrees or greater between November 1999 and 
July 2000.  See Private evaluation dated July 6, 2000.  As 
the medical evidence shows that the veteran has never 
exhibited forward flexion of the thoracolumbar spine of 30 
degrees or less, the higher available rating of 40 percent is 
not warranted based on limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5235 (2007).

Furthermore, based on the described range of motion of the 
thoracolumbar spine, there is no fixation in flexion or 
extension.  Consequently, there is no ankylosis, either 
favorable or unfavorable, of the thoracolumbar spine, or of 
the spine in its entirety as contemplated by the evaluations 
of 40, 50, or 100 percent.  38 C.F.R. § 4.70a, DC 5235 
(2007).  

Therefore, based upon the medical evidence of record, the 
veteran's orthopedic manifestations of his service-connected 
vertebral fracture warrant a 20 percent evaluation, and no 
higher. 

Objective medical evidence shows degenerative disc disease of 
the lumbar spine with herniation of the nucleus pulposus at 
L5-S1 and bulge of the annulus fibrosis at L4-L5.  Private 
diagnostic imaging report, April 2000.  As such, the 
veteran's lumbosacral spine disability could also be 
characterized as intervertebral disc syndrome.  However, 
there is no medical evidence that the veteran was ever 
prescribed bed rest by a physician, nor does the veteran so 
contend.  Thus, an alternate rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is unavailable.  

Additionally, it should be noted that when evaluating 
disabilities of the musculoskeletal system,  38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v.  Brown, 8 Vet. 
App. 202 (1995).  Also, 38 C.F.R. § 4.45 provides that 
consideration be given to weakened movement, excess 
fatigability and incoordination.  However, in the present 
case, the VA examiner has noted that there is no additional 
loss of range of motion with repetitive use due to pain, 
fatigue, weakness or incoordination.  See VA examinations, 
June 2005, March 2006.  As such, an additional rating based 
on functional loss is not supported by the record.

In evaluating diseases and injuries of the spine, the rating 
formula directs that orthopedic and neurological 
abnormalities be rated separately under an applicable 
diagnostic code, which in some cases can provide a higher 
evaluation.  38 C.F.R. § 4.71a, Note (1) (2007).  However, it 
is important to note here that the veteran's service-
connected radiculopathy of the left lower extremity, a 
neurological symptom determined to be secondary to his 
vertebral fracture, has already been separately rated and 
compensated under DC 8520.  The veteran has no history of 
bladder or bowel dysfunction or other objective neurological 
abnormality associated with his vertebral fracture.  See, 
e.g., VA examination, March 2006.  Therefore, no additional 
separate rating for a related neurological condition is 
warranted. 

In sum, the veteran's vertebral fracture of the lumbar spine 
does not merit an increased evaluation under any of the 
applicable rating methods.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  An evaluation greater than 
20 percent is not warranted for the veteran's vertebral 
fracture at any point during the process of this appeal.

Radiculopathy of the left lower extremity

The veteran has described experiencing neurologic symptoms 
secondary to his service-connected vertebral fracture.  
Specifically, he has described pain that radiates from the 
lower back down the left leg.  VA examination, February 2005.  
He was diagnosed with lumbar radicular pain by a private 
physician.  See Neurology examination, December 2000.  

Since a rating decision issued by the RO in September 2005, 
service connection has been in effect for lumbar 
radiculopathy of the left lower extremity as secondary to the 
veteran's vertebral fracture.  Although this condition was 
initially rated as noncompensable, and on that basis, was 
included in the total evaluation of the vertebral fracture, 
the RO subsequently separated these manifestations for rating 
purposes and granted a separate 20 percent rating effective 
as of March 20, 2006 for radiculopathy of the left lower 
extremity under DC 8520.  
Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve, stating that mild incomplete paralysis is 
rated 10 percent disabling; moderate incomplete paralysis is 
rated 20 percent disabling; moderately severe incomplete 
paralysis is rated 40 percent disabling; and severe 
incomplete paralysis, with marked muscular atrophy, is rated 
60 percent disabling.  Complete paralysis of the sciatic 
nerve (where the foot dangles and drops, no active movement 
is possible of muscles below the knee, or flexion of the knee 
is weakened or lost) is rated as 80 percent disabling.  38 
C.F.R. § 4.124a (2007).
The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  
In June 2005, a VA examiner stated that electromyographic 
testing (EMG) and nerve conduction studies of the left lower 
extremity confirm chronic radiculopathy.  The veteran 
described pain that radiated from his lower back down his 
left leg.  The examiner noted "patchy epithesia" on the 
left lower extremity.  Motor testing was evaluated as normal 
and ankle reflexes were preserved.  The veteran was noted to 
drag his left leg slightly, but stated that he could walk a 
distance of several blocks at a time.  He did not use a cane 
or other assistive device.  He was noted to live 
independently and work part-time.   See VA examination, July 
2005. 
The nature of the neurological findings in this examination 
report are somewhat unclear.  However, based on the total 
picture of the veteran's disability, the Board finds that his 
radiculopathy of the left lower extremity does not warrant a 
compensable rating for mild incomplete paralysis of the 
sciatic nerve as contemplated by DC 8520 prior to March 2006.  
In March 2006, the same VA examiner found a moderate degree 
of lumbar radiculopathy involving the left leg.  At this 
time, the veteran described burning pain that radiated into 
the left thigh, through the calf, and through the entire left 
foot.  Neurological examination revealed weakness of the left 
gastrocnemius and left tibialis anterior muscle with 
depressed left ankle reflex, but no muscle atrophy.  In 
contrast to the earlier examination, the veteran reported use 
of a cane and a brace as necessary.  As of the date of this 
examination, the Board finds that the veteran's radiculopathy 
was of a moderate degree, warranting an evaluation of 20 
percent but no greater.  38 C.F.R. § 4.124a, DC 8520 (2007). 

In sum, an initial compensable evaluation for the veteran's 
radiculopathy of the left lower extremity prior to March 20, 
2006, or an evaluation in excess of 20 percent thereafter is 
not warranted.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.

Conclusion

Finally, the evidence does not reflect that the veteran's 
vertebral fracture or radiculopathy of the left lower 
extremity has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.


ORDER

A rating in excess of 20 percent for fracture of lumbar 
vertebrae is denied.

A separate initial compensable rating for radiculopathy of 
the left lower extremity effective prior to March 20, 2006, 
and a rating in excess of 20 percent thereafter is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


